OPINION — AG — ** TITLE — REAL PROPERTY — TAX ROLL CORRECTIONS ** WHERE THE TITLE TO REAL PROPERTY HAS BEEN ACQUIRED BY THE STATE OF OKLAHOMA, THERE IS 'NO' AUTHORITY OF LAW FOR THE COUNTY TREASURER, OR ANY OTHER OFFICER OR AGENCY, TO ATTEMPT TO ENFORCE COLLECTION FROM THE STATE, OR FROM SUCH REAL PROPERTY, OR FROM A FORMER OWNER OF SUCH REAL PROPERTY, OR FROM ANY PROPERTY OF A FORMER OWNER OF SUCH REAL PROPERTY, OF ANY PART OF ANY TAXES UPON SUCH REAL PROPERTY COMPUTED UPON AN ASSESSMENT MADE AS OF A STATUTORY ASSESSMENT DATE FOR REAL PROPERTY PRIOR TO SUCH ACQUISITION BY THE STATE. (TAXES, STATE PROPERTY, COLLECTION, EXEMPTION FROM AD VALOREM TAXATION, LIEN) CITE: 68 O.S. 15.8 [68-15.8], 68 O.S. 184 [68-184](D), 68 O.S. 225 [68-225] (JAMES C. HARKIN)